                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF ILLINOIS                       F-TLEM
                                                                                          r,|AR   O   4   \UgT/
                                                      )
                                                                                  ^.   THoMAS G. BRUToN
         United States of America                     )                          cLERK, u.s. DtsTRtci       couhr
                                                                )
                      Plaintiff,                      )
                                                      )
                                                      )             Case   No. l:18-cv-07229
                                                      )
                        V.                            )
                                                      )
                                                      )
                                                      )
         Association of Casualty and                  )             Honorable Judge: Gary Feinerman
         Surety Companies, et al.                     )
                                                      )
                    Defendants.                       )
                                                      )


                                          NOTICE OF MOTION

                                                 7
PLEASE TAI(E NOTICE that on Marcb,e2019, at 9 am, or as soon                      as thereafter as    I may be
heard,   I shall   appear before the Honorable Judge Gary Feinernan or any judge sitting in his or
her stead in   Courtroom2lll         of the U.S. District Court of the Northern District of Illinois, East-
em Division,2lg South Dearborn St., Chicago, Illinois and shall present the following motion
attached hereto:

REPLY TO NATIONAL ASSOCIATION OF MUTUAL CASUALTY COMPANIES C/O
NATIONAL ASSOCIATION OF MUTUAL INSURANCE COMPANIES' MOTION TO
DISMISS, PURSUANT TO FED. R. CIV. P. 12(bX5) and (6)


                                      CERTIFICATE OF SERVICE

I hereby certiS that on March 4,2019,I provided service to the person or persons listed
above by the following means: Certified Mail # 7014 0150 0001 2512 3307 & via Email to Mr.
NAMIC President Charles Chamness'                         : denise.lazar@btlaw.com


                                                            Date:3-4-19

                                                          of2
         Leonard J. Ikal

Name: NAMIC President. Charles Chamness

Address: 3601 Vincennes Rd.                     Phone: 317-875-5250

        Indianapolis.IN 46268




                                          2   of2
